 In the Matter of KELSEY-HAYES WHEEL COMPANYandUNITED PLANTPROTECTIONUNION,FEDERAL LABOR UNION 22321,A. F. L.Case No. 7-R-1992.-Decided June 14, 1945Mr. Rockwell T Gust,of Detroit, Mich., for the Company.Afr Joseph A. Padway,byMr James A. Glenn,ofWashington, D. C,for the AFL.Messrs. Maurice SugarandErnest Goodman,by11,1r.Ernest Goodman,of Detroit, Mich., for the CIO.Hiss Ruth E Bliefield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Plant Protection 0Union, FederalLabor Union 22321, A. F L , herein called the AFL, alleging that a ques-tion affecting commerce had arisen concerning the representation of em-ployees of Kelsey-Hayes Wheel Company, Detroit, Michigan, herein calledthe Company, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Max Rotenberg, Trial ExaminerSaid hearing was held at Detroit, Michigan, on April 18, 1945 The Com-pany, the AFL, and International Union, United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO); herein calledthe CIO, appeared and participated All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmedAll parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:'At the hearing,the Trial Examiner granted the CIO's motion to intervene,without objectionby .my of the parties.62 N L. R. B., No. 60.421 422DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THECOMPANYKelsey-Hayes Wheel Company is a Delaware corporation with its prin-cipal offices in Detroit, Michigan. The Company owns and/or operatesseveral manufacturing plants. Theinstant caseinvolves its two plants inDetroit,Michigan, known as the Military and McGraw plants, respec-tively, and one at Plymouth, Michigan, known as the Plymouth plant,where it is engaged in the manufacture of warmaterialsfor the UnitedStates Government. During the calendar year 1944, the Company pur-chased for use in its Plymouth plant, with which,as hereinafterappears,we are solely concerned, raw materials valuedin excessof $1,000,000,more than 50 percent of which was shipped frompoints outsidethe StateofMichigan. During the same period the Company's finished or partiallyfinished products at this plant were valued.in excessof $1,000,000, morethan 50 percent of which was shipped to points outsidethe State.The Company admits, and we find, that it is engagedin commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Plant Protection Union, Federal Labor Union 22321, affiliatedwith the American Federation of Labor, and International Union, UnitedAutomobile, Aircraft & Agricultural ImplementWorkers of America,affiliatedwith the Congress of Industrial Organizations, are labor or-ganizations admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONBy letter dated March 6, 1945, the AFL notified the Company of itsclaim to represent a majority of the plant-protection employees at thePlymouth plant, asserting also that it was filing with the Board a petitionfor certification of representatives. The Companystated on therecord thatitwould not grant recognition to the AFL as the exclusive bargainingrepresentative of the plant-protection employees at the Plymouth plaintuntil the AFL has been certified by the Board in an appropriate unitA statement of a Board agent, introduced into evidence at the hearing',indicates that the AFL represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen-concerning the2The Field Examiner reported that the AFL submitted 28 authorization cards, all of which borethe names of persons appealing on the Company's pay roll of March 11, 1945,which contained thenames of 28 employees in the appropi late unit;and that the cards were dated March 1945The Field Examiner reported further that the CIO submitted 26 initiation and dues receipts, allofwhich bore the names of persons contained in the aforesaid pay ioll; and that 8 dues receiptswere dated January 1945, 14 were dated February 1945, and 4 were dated March 1945. KELSrV-llAVES \T-1EEL CO v1PANY423representation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe AFL requestsa unit of allplant-protection employees at the Com-pany's Plymouth plant, excluding all supervisory employees. The CIOcontends that the requested unit is inappropriatefor the reason that duringthe past several years the Company and the CIO have been bargainingon the basis of a three-plant unitconsistingof all employees at the Mili-tary,McGraw, and Plymouth plants, including watchmen and plantguards, andexcluding supervisory and office clerical employees. The Com-pany takesno positionwith respect to theunit issue.The Company's Military and McGraw plants are located in Detroit,Michigan, within close proximity of each other, and the Plymouth plantis locatedabout 19 or 20 miles from the other 2 plants. With respect tothe plant-protection personnel, the Company employs 13 watchmen at theMilitary plant, 22 watchmen at the McGraw plant, and 28 guards at thePlymouth plant. The watchmen employed at the Military and McGrawplants are a group of super-annuated employees, whose main duties con-sist of patrolling the premises to guard against sabotage and theft, check-ing to see that employees who arrive late sign the register, and, on specificrequest, conducting searchesof examinationsof employees. These em-ployees are not required to patrol for fire hazards, since the Company em-ploys a uniformed fireman who checks the two plants daily; nor are theycharged with special duties in the case of emergencies arising in the plant,since all suchemergenciesare reported by the watchmen directly to thecity police by means ofplant signals,which are connected directly to thepolice station. The watchmen have never been uniformed, armed, or depu-tized ; they were militarized for a time but were demilitarized during 1944The guards employed at the Plymouth plant, in addition to the propertywatching functions of the watchmen at the Military and McGraw plantsand their function of guardingagainstfires, have duties which are moni-torial in nature. Thus, they examine the lunch pails of employees, and incertain cases the persons of employees themselves, to insure that no con-traband articles are brought into the plant; fill out reports regarding in-vestigationsand arrests; search cars and trucks entering and leaving theplant; examine railway cars entering and leaving the plant; examine andquestion visitors to the plant for identification purposes and attend to theissuanceof the proper pass to them for movement through the plant build-ings; and perform other special duties, as required by the Company. Theguards employed at Plymouth are uniformed and armed, and were depu-tized at one time. Like the watchmen, the guards were once militarized,but were demilitarized during 1944. During the periodofmilitarization 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe guards were required to take a considerable amount of special training,but no such requirement was made of the watchmen. All special traininghas, however, been discontinued since the demilitarization.As indicated above, the CTO adverts to its long bargaining history withthe Company on the basis of the over-all three-plant unit, including theguards employed at the Plymouth plant, and contends that, for this reason,the requested unit is inappropriate. The Company has had bargaining re-lations with the CIO since 1937. During the period between March 1937and March 1939 the Company dealt with the CIO as the exclusive repre-sentative of its production, maintenance, and plant-protection employeesat the Military and McGraw plants. Thereafter, on December 26, 1939,as the result of a Board-directed election, the CIO became the certified .bargaining representative in the same two-plant unit.' In 1941, when thePlymouth plant was placed in operation by the Company, the CIO andthe Company extended their bargaining to include the production andmaintenance employees at that plant. Again, in 1942, when the Companyhired its own plant-protection personnel at the Plymouth plant, the scopeof the bargaining unit was expanded by the parties to include that group.No written agreement has ever been entered into between the parties, theunderstanding between them being embodied in the minutes of the weeklymeetings between the Company and the, union representatives of theseplants. The parties, it appears, have bargained concerning wages, hours,and conditions of work, and have in the course of their dealings agreedupon a grievance machinery, which has been used by the plant guards atPlymouth, as well as by other employees. Neither the Company nor theCIO asserts that the minutes of these meetings constitute a contract inbar of these proceedings; the CIO does however urge that this bargaininghistory on a multi-plant basis among the production, maintenance, andplant-protection employees precludes the Board from establishing the plantguards at the Plymouth plant as a separate unit. We do not agree. We arenot persuaded, in the instant case, that the asserted bargaining historyjustifies departure from our policy of segregating monitorial guards, forcollective bargaining purposes, from other employees in relation to whomthey are monitorial. In our recent Decision in theBethlehem Steel Corn-pany°case we discussed the status and functions of unmilitarized moni-torial guards, who have the same duties as the guards involved herein. Ingranting the petitioner's request for a separate unit of such guards, weadverted to the fact that these employees had separate problems and in-terests arising from their "peculiar occupation" and pointed out that bythus insulating their collective bargaining from the other employees withrespect to whom they are monitorial their separate problems and interestsS SeeMatter of Kelsey Hayes Wheel Company,18 N. L R. B. 698fMatter of Bethlehem Steel Company, 61 NL. R. B 892.0 KELSEY-HAYES WHEEL COMPANY425would be protected. Almost contemporaneously therewith we decided thePittsburgh Equitable Meter Company'case, involving unmilltarized andundeputized plant-protection employees without monitorial functions. Inthat case, the petitioner sought a unit of production and maintenance em-ployees and unmilitarized and undeputized watchmen. The watchmen were"not monitorial in their relation to other employees" and had not been in-cluded in the production and maintenance unit established under prior con-tracts.We there noted the lack of monitorial functions and held that, de-pending upon their desires in the matter, the watchmen might form partof the production and maintenance unit or function separately. It is there-fore clear from the foregoing cases that to grant the CIO's request in thepremises would be to act in derogation of our policy of segregating plant-protection employees with monitarial functions, for collective bargainingpurposes, from those employees whose conduct and activity they oversee.Accordingly since the guards at the Plymouth plant are monitorial in rela-tion to the other employees at the plant, and inasmuch as no reason appearsfor deviating from our above-stated policy, we are of the opinion that theplant guards at Plymouth constitute an appropriate unit.We find that all plant-protection employees of the Company at thePlymouth plant, excluding all supervisory employees' with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representatives5Matter of Pittsburgh Equitable MeterCompany, 61 N L R B 880 See alsoMatter of EasternToot & Mfg Co, Inc. 61 NL R B. 1315O The parties stipulated that lieutenants and chiefs are supervisory employees and that there areno personsholding the rankof sergeant7The namesof the unions appear in the Direction of Election as stated by their respective repre-sentativeswhen entering appe.u ancesin their behalf 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining with Kelsey-Hayes Wheel Corn-pany, Detroit,Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the Regional Direc-tor for the Seventh Region, acting in this natter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Plant Protec-tionUnion. Federal Labor Union 22321, A. F. L., or by United Automo-bile,Aircraft & Agricultural Implement Workers of America (UAW-CIO), for the purposes of collective bargaining, or by neither